PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/113,582
Filing Date: 22 Jul 2016
Appellant(s): Wei et al.



__________________
Evan Perry (Reg. No.: 62,190)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 16 December 2020 appealing from the office action mailed on 27 May 2020.
(1)	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)	Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
A.  Claim Rejections - 35 USC § 103
Claims 1-12, 15-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (TR 36.843 V1.0.0 “Study on LTE Device to Device Proximity Services-Radio Aspects” Release 12) (hereinafter 3GPP) in view of further support by Lee et al. (hereinafter Lee) (US 2016/00227495 A1).
Regarding claims 1, 18, 20, and 22, 3GPP discloses a synchronization method for a device-to-device discovery and/or a device-to-device communication { (see pp. 10-11, section 7) }, comprising:
determining, by a user equipment, whether it is enabled to transmit a synchronization signal for the device-to-device discovery and/or the device-to-device communication, the user equipment having a wireless interface configured for communication with a radio access network of a mobile communication network { (see pg. 9, section 5; pp. 10-11, section 7 & 7.2) }, and
selectively transmitting, by the user equipment, the synchronization signal for the device-to-device discovery and/or the device-to-device communication over the wireless interface to at least one further user equipment { (see pg. 9, section 5; pp. 10-11, section 7 & 7.2) },
wherein the user equipment is synchronized to a synchronization source, and wherein the method further comprises: performing a synchronization source reselection by the user equipment { (see pp. 10-11, section 7 - 7.2) };
  wherein the synchronization source reselection comprises: identifying, by the user equipment, a further synchronization source which is preferred over the synchronization source based on at least one reselection criterion, said at least one reselection criterion depending on at least one of a priority of the synchronization source, a priority of the further synchronization source, a signal quality of the synchronization source, and a signal quality of the further synchronization source { (see pp. 10-11, section 7 - 7.2), where the system has a UE to reselect and the system has a primary D2DSS and a secondary D2DSS, and the system provides reselect using signal power (e.g., RSRP (reference signal received power) (see pg. 21, section A.2.1.1.1 - 6) }.  3GPP clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) wherein the user equipment is synchronized to a synchronization source, and wherein the method further comprises: performing a synchronization source reselection by the user equipment, wherein the synchronization source reselection comprises: identifying, by the user equipment, a further synchronization source which is preferred over the synchronization source based on at least one reselection criterion, said at least one reselection criterion depending on at least one of a priority of the synchronization source, a priority of the further synchronization source, a signal quality of the synchronization source, and a signal quality of the further synchronization source was well known in the art, as taught by Lee.
As further alternative support in the same field of endeavor, Lee discloses the feature(s) 
wherein the user equipment is synchronized to a synchronization source, and wherein the method further comprises: performing a synchronization source reselection by the user equipment { (see pg. 17, [0247]) }.  As a note, Lee at the least further discloses the feature(s) wherein the synchronization source reselection comprises: identifying, by the user equipment, a further synchronization source which is preferred over the synchronization source based on at least one reselection criterion, said at least one reselection criterion depending on at least one of a priority of the synchronization source, a priority of the further synchronization source, a signal quality of the synchronization source, and a signal quality of the further synchronization source { (see pg. 17, [0247]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP as further alternatively supported by Lee to have the feature(s) wherein the user equipment is synchronized to a synchronization source, and wherein the method further comprises: performing a synchronization source reselection by the user equipment, wherein the synchronization source reselection comprises: identifying, by the user equipment, a further synchronization source which is preferred over the synchronization source based on at least one reselection criterion, said at least one reselection criterion depending on at least one of a priority of the synchronization source, a priority of the further synchronization source, a signal quality of the synchronization source, and a signal quality of the further synchronization source, in order to provide a method for transmitting a synchronization reference signal for D2D communication in a wireless communication system and apparatus, as taught by Lee (see pg. 1, [0008]).
Regarding claim 2, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the method of claim 1, wherein the determining comprises: evaluating, by the user equipment, whether criteria stored at the user equipment are fulfilled, wherein the user equipment transmits the synchronization signal for the device-to-device discovery and/or the device-to-device communication depending on a result of the evaluating { (see pg. 9, section 5; pg. 11, section 7.1 & 7.2) }.
Regarding claim 3, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 2), in addition 3GPP further discloses the method of claim 2, wherein evaluating whether the criteria are fulfilled is performed as a fallback procedure when no base station of the mobile communication network is available for requesting, by the user equipment, authorization to transmit the synchronization signal for the device-to-device discovery and/or the device-to-device communication { (see pg. 11, section 7.1 & 7.2; pg. 9, section 5) }.
Regarding claim 4, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 2), in addition 3GPP further discloses the method of claim 2, wherein the user equipment stops transmitting the synchronization signal for the device-to-device discovery and/or the device-to-device communication when the criteria are no longer fulfilled { (see pg. 11, section 7.1 & 7.2) }.
Regarding claim 5, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 2), in addition 3GPP further discloses the method of claim 2, further comprising: receiving signaling at the wireless interface of the user equipment which configures the criteria { (see pg. 11, section 7.1 & 7.2) }.
Regarding claim 6, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 5), in addition 3GPP further discloses the method of claim 5, wherein the user equipment receives the signaling which configures the criteria at the user equipment from a base station of the mobile communication network or a group head of a device-to-device communication group { (see pg. 11, section 7.1 & 7.2) }.
Regarding claim 7, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 2), in addition 3GPP further discloses the method of claim 2, wherein evaluating whether the criteria are fulfilled comprises: determining whether a signal quality indicator of a device-to-device synchronization signal received at the wireless interface is less than a threshold { (see pp. 10-11, section 7 - 7.2) }.
Regarding claim 8, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 2), in addition 3GPP further discloses the method of claim 2, further comprising: transmitting, by the user equipment, a request to a base station of the mobile communication network or to a group head of a device-to-device communication group if the criteria are fulfilled, and receiving, by the user equipment, a message which authorizes the user equipment to transmit the synchronization signal for the device-to-device discovery and/or the device-to-device communication after transmitting the request, wherein the user equipment transmits the synchronization signal for the device-to-device discovery and/or the device-to-device communication in response to receiving the message { (see pp. 10-11, section 7 - 7.2) }.
Regarding claim 9, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the method of claim 1, further comprising: transmitting, by the user equipment, a request to a base station of the mobile communication network or to a group head of a device-to-device communication group, the request being transmitted by the user equipment to obtain authorization for relaying at least one of: data traffic or the synchronization signal for the device-to-device discovery and/or the device-to-device communication { (see pp. 10-11, section 7 - 7.2) }.
Regarding claim 10, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 9), in addition 3GPP further discloses the method of claim 9, further comprising: receiving, by the user equipment, a message which authorizes the user equipment to transmit the synchronization signal for the device-to-device discovery and/or the device-to-device communication after transmitting the request, wherein the user equipment transmits the synchronization signal for the device-to-device discovery and/or the device-to-device communication in response to receiving the message { (see pp. 10-11, section 7 - 7.2) }.
Regarding claim 11, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 10), in addition 3GPP further discloses the method of claim 10, further comprising: retrieving, by the user equipment, at least one parameter included in the message, wherein the user equipment selectively transmits the synchronization signal for the device-to-device discovery and/or the device-to-device communication as a function of the at least one parameter { (see pp. 10-11, section 7 - 7.2) }.
Regarding claim 12, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 9), in addition 3GPP further discloses the method of claim 9, wherein, if no synchronization control unit is available or if the user equipment does not receive a message which authorizes the user equipment to transmit the synchronization signal for the device-to-device discovery and/or the device-to-device communication after transmitting the request, the user equipment evaluates whether criteria stored at the user equipment are fulfilled and transmits the synchronization signal for the device-to-device discovery and/or the device-to-device communication depending on whether the criteria stored at the user equipment are fulfilled { (see pp. 10-11, section 7 - 7.2) }.
Regarding claim 15, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the method of claim 13, wherein the synchronization source reselection is performed when a predefined time interval expires { (see pp. 10-11, section 7 - 7.2) }.
Regarding claim 16, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the method of claim 13, wherein the synchronization source reselection comprises: receiving a reselection message from a base station of the mobile communication network or from a group head of a device-to-device communication group, wherein the user equipment performs the synchronization source reselection in response to receiving the reselection message { (see pp. 10-11, section 7 - 7.2) }.
Regarding claim 17, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 16), in addition 3GPP further discloses the method of claim 16, wherein the synchronization source reselection further comprises: transmitting, by the user equipment, a reselection request to the base station of the mobile communication network or to the group head of the device-to-device communication group, wherein the user equipment receives the reselection message in response to transmitting the reselection request { (see pp. 10-11, section 7 - 7.2) }.
Regarding claim 21, the combination of 3GPP and Lee discloses every limitation claimed, as applied above (see claim 22), in addition 3GPP further discloses the synchronization control unit of claim 22, wherein the control device is further configured to: control the wireless interface to transmit a reselection message to the user equipment to cause the user equipment to perform a synchronization source reselection { (see pp. 10-11, section 7 - 7.2) }.








(3)	NEW GROUNDS OF REJECTION
N/A

(4)	WITHDRAWN REJECTIONS
N/A

(5) 	Response to Argument
The Examiner’s response to the arguments of the brief concerning the art rejection of claims 9-13, 15, 18-19, 23, and 25-27 are as follows:
A.  Brief Description of Communications Methods and Systems
A1.  …ProSe enabled user equipment which are located in proximity to each other are operative to perform device-to-device (D2D) communication.  D2D communication allows user equipments…to directly communicate with each other…has a wide variety of applications including public safety and other cases.  Emergency calls are…public safety use cases… (for above par. - see instant orig. spec., section background art, pg. 1, [0003]).  

A2.  Synchronization between user equipment may be required for D2D communication and/or D2D discovery.  One synchronization technique…is that each user equipment which is ProSe enabled transmits synchronization signals… (for above par. - see instant orig. spec., section background art, pg. 1, [0005]).

A3.  …source information 73 may indicate changes or hops of the synchronization source… (for above par. - see instant orig. spec., section description of embodiments, pg. 20, [0135]).

B1.  Argument of Claims 1 and 18 (see brief - argument section, item IV, pg. 4)
Appellant argues - 
…claim 1 recites…includes identifying a new synchronization source… (see pg. 4, 4th full par.)
…identifies a further (e.g., new) synchronization source based on a reselection criterion… (see pg. 4, 1st full par.)

B2.  Response to argument of B1
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see item B1 above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding appellant’s argument in item B1, the appellant’s argument relies on a feature(s) indicated above that is not recited in the claim(s).




C1.  Argument of Claims 1 and 18 (see brief - argument section, item IV, pp. 4-5)
Appellant argues - 
…fails to disclose…this feature of claim 1… (see pg. 4, 5th par.)
…does not recite synchronization source reselection based on priority… (see pg. 5, 2nd full par.)
…silent regarding reselection performed based on signal quality… (see pg. 5, 2nd full par.)

C2.  Response to argument of C1
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding appellant’s arguments above (see C1), the Examiner respectfully disagrees.  Appellant has failed to interpret and appreciate the teachings of the prior art 3GPP and Lee that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.   Appellant at the least admits - 
Admission #1: “…3GPP clearly performs reselection based on respective priorities of synchronization sources…” (see pg. 5, 2nd full par.; pg. 5, 1st full par.).  Thus, indicating a monitoring and mapping the location and signaling of an area.
Admission #2: “…Lee describes D2DSS reselection when an attribute of a current D2DSS changes or a D2DSS having a higher priority is detected… Priority, in an example, is assigned based on signal quality…” (see pg. 5, 4th full par.).
Appellant’s argument above (see C1) appears to be a contradiction to appellant's Admissions #1-#2.  Thus, admissions #1-#2 indicates that at least the applied 3GPP and Lee reference(s) discloses at the least having a reselection of synchronization sources (D2DSS) to change to another D2DSS with a higher priority based on signal quality.  
Note #1, see items 5-A2 above.
In particular, 3GPP discloses the language as related to the claimed feature(s) 
wherein the synchronization source reselection comprises: identifying, by the user equipment, a further synchronization source which is preferred over the synchronization source based on at least one reselection criterion, said at least one reselection criterion depending on at least one of a priority of the synchronization source, a priority of the further synchronization source, a signal quality of the synchronization source, and a signal quality of the further synchronization source { (see pp. 10-11, section 7 - 7.2), where the system has a UE to reselect and the system has a primary D2DSS and a secondary D2DSS, and the system provides reselect using signal power (e.g., RSRP (reference signal received power) (see pg. 21, section A.2.1.1.1 - 6) }.  
Example #1:  For example, the 3GPP discloses metrics that consider UE RF parameters, eNodeB RF parameters, and network synchronization (see pg. 18, Table A.2.1.1-1), where the system can use metrics (e.g., RF parameter, pathloss, throughput, etc.) for priority to selecting (or ranking) sources (see pg. 9, section 5; pg. 26, section A.2.1.4).
As further alternative support in the same field of endeavor, Lee discloses the language as related to the claimed feature(s) 
wherein the user equipment is synchronized to a synchronization source, and wherein the method further comprises: performing a synchronization source reselection by the user equipment { (see pg. 17, [0247]) }.  As a note, Lee at the least further discloses the feature(s) wherein the synchronization source reselection comprises: identifying, by the user equipment, a further synchronization source which is preferred over the synchronization source based on at least one reselection criterion, said at least one reselection criterion depending on at least one of a priority of the synchronization source, a priority of the further synchronization source, a signal quality of the synchronization source, and a signal quality of the further synchronization source { (see pg. 17, [0247]) }.
Example #2:  For example, the Lee provisional application (61/932758; hereinafter Lee-2758) provides language that describes at least Lee non-provisional (e.g., pg. 17, [0247]) to provide support for reselection of a synchronization source having a best signal quality and can also consider hop count as related to signal quality (see Lee-2758, pg. 27, 3rd full par. - pg. 28, 1st full par.; pg. 23, 1st full par.; pg. 30, 1st - 4th full par.).  Also, see whole provisional.
Note #2, see items 5-A3 above.
Therefore, the combination(s) of the reference(s) 3GPP and Lee as addressed above more than adequately meets the claim limitations.





D1.  Argument of Prior Art (see brief - argument section, item IV, pp. 5-6)
Appellant argues - 
…Lee is not eligible as prior art… (see pg. 5, item 1; pg. 7, 2nd full par.)
…new content first presented in…61/936,891, filed on February 07, 2014… (see pg. 6, 6th full par.)

D2.  Response to argument of D1
Regarding appellant’s arguments above (see D1), the Examiner respectfully disagrees.  Appellant appears to indicate that the multiple Lee provisional applications have been received and read.  In addition, applicant after close of prosecution had submitted an affidavit or other evidence (i.e., document applicant indicates as a translation) but failed to show good and sufficient reasons why the affidavit or other evidence is necessary AND was not presented earlier (see 37 CFR 1.116 (e)). See MPEP § 2304.01(c) and § 201.15 and 37 CFR 41.154(b) and 41.202(e).  Consequently, the document is deficient due to at least the reasons listed above. See MPEP §§ 215 and 216 and 37 CFR 1.55 and 37 CFR 41.154(b).  In addition, Lee-2758 (01/28/2014) predates applicant’s effective filing date, provides support as indicated in item C2 above, and is hereby maintained as prior art.





E1.  Argument of Claims 2-12, 15-18, and 21-22 (see brief - argument section, item IV, pg. 7)
Appellant argues - 
…patentable over prior art… (see pg. 7, 5th full par.)

E2.  Response to argument of E1
Regarding appellant’s arguments above (see E1), the Examiner respectfully disagrees.  Appellant has failed to interpret and appreciate the teachings of the applied prior art 3GPP and Lee that clearly discloses the claimed feature(s) as would be clearly recognized by one of ordinary skill in the art.  Consequently, all applied reference(s) were well known prior art prior to the filing of the instant application.  Therefore, the claims are addressed for the same reasons as set forth above.











(6)	Related Proceeding(s) Appendix
N/A

(7)	Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
07 April 2021

Conferees:
/YEMANE MESFIN/                                                                                                                                                                                                                                                                                                                                                                                                             /KEVIN C. HARPER/

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.